 

Exhibit 10.5

 

SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT (this “Agreement”) is made as April 13, 2017 by
PRECIPIO DIAGNOSTICS, LLC, a Delaware limited liability company (the “Debtor”)
and TRANSGENOMIC, INC., with its head office located at 12325 Emmet Street,
Omaha, Nebraska 68164 (the “Junior Creditor”) for the benefit of WEBSTER BANK,
NATIONAL ASSOCIATION, a national banking association, having an office at 80 Elm
Street, New Haven, Connecticut 06510 (the “Senior Creditor”).

 

WHEREAS, the Debtor desires to borrow from the Junior Creditor, and the Junior
Creditor desires to loan to the Debtor, one or more loans (collectively, the
“Junior Loan”) pursuant to a certain Subordinated Promissory Note dated as of
the date hereof (the “Note”), by the Debtor in favor of the Junior Creditor; and

 

WHEREAS, pursuant to the terms of a certain Loan and Security Agreement dated as
of December 1, 2014 between the Debtor and the Senior Creditor (the “Loan
Agreement”), the Senior Creditor has made, or may hereafter make, advances,
loans or other extensions of credit to Debtor (the “Senior Loan”); and

 

WHEREAS, in order to induce the Senior Creditor to consent to the Junior Loan to
the Debtor, the Junior Creditor is willing, pursuant to the terms and conditions
of this Agreement, to subordinate (i) Debtor’s indebtedness and obligations to
pay monies to the Junior Creditor under the Junior Loan, and any documents,
instruments and/or agreements executed in connection therewith, whether
presently existing or arising in the future (collectively, the “Subordinated
Debt”) to all of Debtor’s indebtedness and obligations to the Senior Creditor
under the Loan Agreement, and any documents, instruments and/or agreements
executed in connection therewith, whether presently existing or arising in the
future (collectively, the “Senior Debt”), and (ii) all of the Junior Creditor’s
Liens (as defined in Section 1 below) securing any obligation to pay any of the
Subordinated Debt, if any, to all of the Liens (as defined in Section 1 below)
in the Debtor’s property granted to the Senior Creditor from time to time to
secure the payment and performance of the Senior Debt, including pursuant to the
Loan Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth herein, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.          The Junior Creditor hereby subordinates any mortgages, pledges,
charges, liens, security interests or other encumbrances (each a “Lien”) that
Junior Creditor has, or may have, in any assets and/or property (including
intellectual property) of Debtor with respect to the payment of any of the
Subordinated Debt (the “Junior Liens”) to any and all Liens granted to the
Senior Creditor under the Loan Agreement or otherwise to secure the payment and
performance of the Senior Debt. Notwithstanding the respective dates of
attachment or perfection of the Junior Liens of the Junior Creditor and the
Liens of the Senior Creditor, the Liens of the Senior Creditor in any assets
and/or property (including intellectual property) of Debtor, including without
limitation the Collateral (as defined in the Loan Agreement) (collectively,
“Debtor Property”), shall at all times be prior to the Junior Liens of the
Junior Creditor in any Debtor Property.

 

   

 

 

2.          The Junior Creditor hereby subordinates any and all Subordinated
Debt in right of payment to all Senior Debt, together with all costs of
collecting such Senior Debt (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against Debtor of
any bankruptcy, reorganization or similar proceeding, and all obligations under
the Loan Agreement (collectively with the Senior Debt, the “Senior
Obligations”).

 

3.          For so long as any portion of the Senior Obligations remains
outstanding, the Junior Creditor shall not demand or receive payment from Debtor
of (and Debtor shall not pay to the Junior Creditor) all or any part of the
Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or otherwise,
nor shall the Junior Creditor exercise any remedy with respect to the
Collateral, nor shall the Junior Creditor commence, or cause to commence,
prosecute or participate in any administrative, legal or equitable action
against Debtor with respect to the payment of any of the Subordinated Debt.
Notwithstanding the foregoing sentence or any other provision of this Agreement
to the contrary, Debtor shall be permitted to pay, and Junior Creditor shall be
permitted to receive, payments of the Redemption Amount (as defined in the Note)
as and when the same become due and payable from time to time under the Note and
its related documents, as the same are in effect as of the date hereof, so long
as no default exists under the Loan Agreement and no Event of Default (as
defined in the Loan Agreement) exists or would arise as a result of any such
payment. For avoidance of doubt, the permission expressed in the previous
sentence shall include payments of the Redemption Amount in connection with any
Optional Redemption pursuant to Section 3(a) and (b) of the Note or other
payment of the Redemption Amount pursuant to Section 3(c) of the Note. The
Junior Creditor acknowledges and agrees that (i) as of the date hereof, certain
defaults exist under the Loan Agreement, and (ii) the Junior Creditor may not
hereafter demand or receive payment from Debtor of (and Debtor shall not pay to
the Junior Creditor) all or any part of the Subordinated Debt unless and until
the Senior Creditor provides the Junior Creditor and the Debtor with notice that
the defaults that exist as of the date hereof have been cured or have been
waived by the Senior Creditor. With respect to any default or Event of Default
that occurs following the date hereof, upon notice from the Senior Creditor to
the Junior Creditor or the Debtor of the existence of such default or Event of
Default under the Loan Agreement, the Junior Creditor may not thereafter demand
or receive payment from Debtor of (and Debtor shall not pay to the Junior
Creditor) all or any part of the Subordinated Debt unless and until the Senior
Creditor provides the Junior Creditor and the Debtor with notice that such
default or Event of Default has been cured. The Senior Creditor may determine
that a default or Event of Default exists under the Loan Agreement in the Senior
Creditor’s sole and absolute discretion and any such determination shall be
conclusive absent manifest error. For avoidance of doubt, Junior Creditor shall
be permitted to enforce by equitable actions any covenants of Debtor set forth
in Section 4 of the Note, provided that such enforcement does not expressly
conflict with any of the terms of this Agreement.

 

4.          The Junior Creditor shall promptly deliver to Senior Creditor, in
the form received (except for endorsement or assignment by the Junior Creditor
where required by the Senior Creditor) for application to the Senior Obligations
any payment, distribution, security or proceeds received by the Junior Creditor
with respect to the payment of Subordinated Debt, other than amounts received by
the Junior Creditor pursuant to the permitted payments described in Section 3
hereof.

 

 2 

 

 

5.          In the event of Debtor’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Senior
Creditor’s claims against Debtor and the estate of Debtor shall be paid in full
before any payment is made to the Junior Creditor.

 

6.          For so long as any portion of the Senior Obligations remains
outstanding, the Junior Creditor agrees that, in any bankruptcy, insolvency or
similar proceeding involving Debtor, the Junior Creditor shall not accept or
reject, or fail to accept or reject, as appropriate, any plan of reorganization
or arrangement for the Junior Creditor or vote the Junior Creditor’s claims in
respect of the Subordinated Debt in any way which, in either case, would be
inconsistent with the terms of this Agreement.

 

7.          For so long as any of the Senior Obligations remains outstanding,
the Junior Creditor agrees that it will not object to or oppose (i) the sale of
the Debtor, or (ii) the sale or other disposition of any Debtor Property, if the
Senior Creditor has consented (pursuant to the Loan Agreement) to such sale of
the Debtor or sale or disposition of any Debtor Property. If requested by Senior
Creditor, the Junior Creditor shall affirmatively consent to such sale or
disposition and shall take all necessary actions and execute such documents and
instruments as the Senior Creditor may reasonably request in connection with and
to facilitate such sale or disposition. Notwithstanding any other provision of
this Section 7, and for avoidance of doubt, the Junior Creditor and any agent or
representative thereof shall not be prohibited from objecting to or opposing (i)
the sale of the Debtor, or (ii) the sale or other disposition of any Debtor
Property, while acting in any role other than as a creditor of the Debtor.

 

8.          Unless otherwise agreed in writing by Senior Creditor, no amendment
of the documents evidencing or relating to the Subordinated Debt shall directly
or indirectly modify the provisions of this Agreement in any manner which might
terminate or impair the subordination of payment of the Subordinated Debt or the
subordination of any Liens that the Junior Creditor may have in any Debtor
Property, each as contemplated by this Agreement. By way of example, unless
otherwise agreed in writing by Senior Creditor, such instruments shall not be
amended to (i) increase the rate of interest or principal amount with respect to
the Subordinated Debt, or (ii) accelerate the payment of the principal or
interest or any other portion of the Subordinated Debt.

 

9.          Notwithstanding any provision of any agreement between the Debtor
and the Junior Creditor to the contrary, the Junior Creditor hereby consents to
the Senior Loan, the Liens securing the Senior Loan and the Debtor’s incurrence
of the Senior Obligations.

 

10.        The Junior Creditor shall provide the Senior Creditor with prompt
notice upon the occurrence of any default or event of default by the Debtor
under the Junior Loan or the Subordinated Debt.

 

 3 

 

 

11.         This Agreement shall remain effective for so long as the Senior
Obligations remains outstanding. If, at any time after payment in full of the
Senior Obligations, any payments of the Senior Obligations must be disgorged by
the Senior Creditor for any reason (including, without limitation, the
bankruptcy of Debtor), this Agreement and the relative rights and priorities set
forth herein shall be reinstated as to all such disgorged payments as though
such payments had not been made and the Junior Creditor shall immediately pay
over to the Senior Creditor all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to the Junior
Creditor, the Senior Creditor may take such actions with respect to the Senior
Obligations as the Senior Creditor, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to Debtor,
renewing, compromising or otherwise amending the terms of any documents
affecting the Senior Obligations and any collateral securing the Senior
Obligations, and enforcing or failing to enforce any rights against Debtor or
any other person or entity; provided, however, that, notwithstanding the
foregoing, the subordination of Subordinated Debt and Junior Liens shall only
apply with respect to the maximum principal amount, the maturity date or the
applicable interest rates (as such interest rates may vary in accordance with
the terms of the promissory note evidencing the Senior Loan) of any of the
Senior Obligations as existing as of the date of this Agreement, unless
otherwise agreed in writing by Junior Creditor. No such action or inaction shall
impair or otherwise affect the Senior Creditor’s rights hereunder.

 

12.         This Agreement shall bind any successors or assignees of the Junior
Creditor and shall benefit any successors or assigns of the Senior Creditor.
This Agreement is solely for the benefit of the Junior Creditor and the Senior
Creditor (and their respective successors and assigns), and not for the benefit
of Debtor or any other person or entity.

 

13.         This Agreement may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement
(notwithstanding that all of the parties are not signatories to the original or
the same counterpart, or that signature pages from different counterparts are
combined), and it shall not be necessary when making proof of this Agreement or
any counterpart thereof to account for any other counterpart, and the signature
of any party to any counterpart shall be deemed to be a signature to and may be
appended to any other counterpart. For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted by facsimile machine or other
electronic means is to be treated as an original document. The signature of any
party on any such document, for purposes hereof and thereof, is to be considered
as an original signature, and the document transmitted is to be considered to
have the same binding effect as an original signature on an original document.
At the request of any party, any facsimile or other electronic signature is to
be re-executed in original form by the parties which executed the facsimile or
other electronic signature. No party may raise the use of a facsimile machine or
other electronic means, or the fact that any signature was transmitted through
the use of a facsimile machine or other electronic means, as a defense to the
enforcement of this Agreement.

 

14.         This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Connecticut without regards to any
conflict of law principles that would require the application of the laws of any
other state. Each of the parties hereto irrevocably consents to the jurisdiction
and venue of any court within the State of Connecticut, in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
herein, and agrees that process may be served upon them in any manner authorized
by the laws of the State of Connecticut for such persons. EACH OF THE PARTIES
HERETO HEREBY WAIVES ITS RIGHT TO CLAIM A TRIAL BY JURY WITH RESPECT TO ANY
ACTION BY OR AGAINST IT ARISING HEREUNDER.

 

 4 

 

 

15.         This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments. The Junior Creditor is not relying upon any representations by the
Senior Creditor or the Debtor in entering into this Agreement, and the Junior
Creditor has kept and will continue to keep itself fully apprised of the
financial and other condition of Debtor. This Agreement may be amended only by
written instrument signed by (a) the Junior Creditor and (b) the Senior
Creditor.

 

16.         In the event of any legal action to enforce the rights of a party
under this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.

 

17.         In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

18.         All notices, requests, consents and other communications required or
permitted hereunder shall be in writing and shall be (i) mailed by first-class,
registered or certified mail, postage prepaid, (ii) delivered either by hand or
by messenger or commercial overnight delivery service, or (iii) sent via
facsimile, computer mail or other electronic means followed by a copy mailed by
first class mail, postage prepaid, addressed (a) if to the Junior Creditor, at
the address set forth under its signature hereto, or at such other address as
the Junior Creditor shall have furnished to the other parties and (b) if to
Senior Creditor, at the address of the Senior Creditor set forth under its
signature hereto, or at such other address as Senior Creditor shall have
furnished to the other parties. Any notice or other communications so addressed
and mailed, postage prepaid, by registered or certified mail (in each case, with
return receipt requested) shall be deemed to be given two (2) days after so
mailed. Any notice so addressed and otherwise delivered shall be deemed to be
given when actually received by the addressee.

 

19.         In this Agreement, unless a clear intention appears otherwise:
(a) the singular number includes the plural number and vice versa; (b) reference
to any person includes such person’s successors and assigns but, if applicable,
only if such successors and assigns are not prohibited by this Agreement, and
reference to a person in a particular capacity excludes such person in any other
capacity or individually; (c) reference to any gender includes each other
gender; (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (e) reference to any law means
such law as amended, modified, codified, replaced or reenacted, in whole or in
part, and in effect from time to time, including rules and regulations
promulgated thereunder; (f) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular section or other provision hereof; (g) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (h) “or” is used in the inclusive sense
of “and/or”; (i) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; (j) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, schedules or amendments thereto; (k) section references shall be deemed
to refer to all subsections thereof, unless otherwise expressly indicated; and
(l) “person” means any individual, corporation, limited liability company,
association, partnership, limited partnership, trust or estate, government (or
any agency or political subdivision thereof) or any other entity.

  

[Intentionally Left Blank - Signature Page(s) to Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.

 

DEBTOR   PRECIPIO DIAGNOSTICS, LLC         By: /s/ Ilan Danieli   Name: Ilan
Danieli   Title: CEO  

 

[Additional Signature Page(s) Follow]

 

   

 

 

JUNIOR CREDITOR       TRANSGENOMIC, INC.       By: /s/ Robert M. Patzig   Name:
Robert M.Patzig   Title: Chairman of the Board       Address:     12325 Emmet
Street   Omaha, NE 68164   Attn: Paul Kinnon   Email: pkinnon@transgenomic.com  
    With a copy to:       Troutman Sanders LLP   1001 Haxall Point   Richmond,
VA 23219   Attn:  John Gwathmey, Esq.   Fax:  (804) 698-5174   Email:
johnowen.gwathmey@troutmansanders.com  

 

[Additional Signature Page(s) Follow]

 

   

 

 

The foregoing is hereby acknowledged by the undersigned Senior Creditor.    
WEBSTER BANK,   NATIONAL ASSOCIATION       By: /s/ Peter R. Hicks   Name: Peter
R. Hicks   Title: Senior Vice President       Address:     80 Elm Street   New
Haven, CT 06510   Attn:  Peter R. Hicks, Senior Vice President   Facsimile:
(203) 782-4577   Email:  phicks@websterbank.com       With a copy to:      
Halloran & Sage LLP   One Goodwin Square   225 Asylum Street   Hartford, CT
06103   Attn:  Robert B. Cox, Esq.   Fax:  (860) 548-0006   Email:
cox@halloransage.com  

 

[Signature Page to Precipio Subordination Agreement]

 

   

